Citation Nr: 1756139	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the thoracic and lumbar spine, to include as secondary to a service connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2017, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further development before a decision may be made on the merits.  

The Veteran contends that her current back disability is related to her service-connected left ankle injury on a secondary basis.  The record does not reflect that VA has obtained a VA examination or opinion to determine whether the Veteran has a back disability proximately due to or chronically aggravated by a service-connected disability.

VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the record contains May 2017 VA treatment records that state that the Veteran "could possibly have developed worsening scoliosis and accelerated degenerative changes related to her gait abnormality after the ankle injury, as she suspects...[h]owever, it is not unreasonable to consider that there may have been some additional injuries that could have resulted...after the initial insult."  Given the above, a VA examination and medical opinion are necessary to ascertain the etiology of the Veteran's current back disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his back disability.  The record, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm in the examination report that the electronic record was reviewed.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.

For each back disability diagnosed during or proximate to the appeal, the examiner must opine as to whether it is at least as likely as not that the back disability developed in service, or is otherwise causally or etiologically related to service. 

For each back disability diagnosed during or proximate to the appeal, the examiner must also opine as to whether it is at least as likely as not that the back disability was caused or aggravated (permanently worsened beyond the natural progress of the disorder) by any service-connected disability(ies), to include the service-connected left ankle disability.  If so aggravated, the examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

A complete rationale should accompany the conclusion(s) reached.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




